Citation Nr: 1500483	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Propriety of the rating reduction from 10 percent to a non-compensable rating for hiatal hernia disability (hernia).

2.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia disability.

3.  Entitlement to a disability rating in excess of 10 percent for left acromioclavicular separation status post-surgery (shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals on appeal from June and November 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In November 2014, the Veteran and his wife testified before the undersigned in a video conference hearing.  A transcript of that hearing has been associated with his claims file and reviewed.

The issue of entitlement to a disability rating in excess of 10 percent for the shoulder disability is addressed in the REMAND portion of the decision below and REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1. The record does not show actual improvement in the hernia disability from evidence considered at the time of the last rating decision.

2. The evidence shows that the Veteran's hiatal hernia causes reflux/heartburn, regurgitation, pyrosis, and dysphagia but is not manifested by considerable or severe impact on health, material weight loss, arm pain, hematemesis, or melena.


CONCLUSIONS OF LAW

1. The reduction in the rating for the hernia disability from 10 percent to 0 percent, effective February 1, 2010, was improper, and restoration of the prior disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

2. The criteria for a rating in excess of 10 percent for the hernia disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, the RO provided the Veteran with notice of the claims process and his rights as a claimant, which satisfied the requirements of the VCAA.  The notice was provided prior to adjudication of his claims and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hiatal hernia in March 2007, April 2009, and February 2013.  These examinations discussed the Veteran's symptoms and addressed the pertinent rating criteria.  Thus, they are adequate to rate the hernia disability.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's hiatal hernia symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

The agency of original jurisdiction granted a 10 percent disability rating for the Veteran's hernia in December 2005 and continued the 10 percent rating in a March 2007 rating decision.  In a November 2009 rating decision, the RO reduced the disability rating for the hernia to zero percent, effective February 1, 2010, finding that the Veteran did not meet the criteria for a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.

A. Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. 

The original grant of a 10 percent rating for the hernia became effective on June 7, 2005.  The reduction in rating took effect on February 1, 2010, just shy of five years after the original grant.  As the rating was in place less than five years, the additional requirements from section 3.344 do not apply.  See 38 C.F.R. § 3.344.

The reduction in rating from 10 percent to zero percent for the Veteran's hernia disability was improper.  See Brown, 5 Vet. App. at 421.  The preponderance of the evidence does not demonstrate that the Veteran's hernia manifested sustained improvement since the 2007 examination, which was used as the basis for continuing the 10 percent disability rating.  In the March 2007 examination, the Veteran reported reflux, regurgitation, and heartburn.  The examiner found that the condition did not affect his general body health or body weight.  The Veteran also reported that his symptoms woke him up at night, and the examiner observed tenderness to palpation.  

At the April 2009 examination, the Veteran reported similar symptoms, including dysphagia, or difficulty swallowing, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation.  The examiner observed no tenderness to palpation.  In February 2013, the examiner recorded pyrosis, regurgitation, and sleep disturbance symptoms.  The evidence does not show an appreciable improvement in symptoms from the time the RO continued the 10 percent rating.  To the contrary, the 2009 examination shows generally the same symptoms and additional symptoms of dysphagia and pain.  The 2013 examination also shows a similar disability picture as the prior examinations.  As such, the reduction in disability rating for hiatal hernia was improper because the evidence does not show actual improvement in the Veteran's ability to function with this disability.  See Brown, 5 Vet. App. at 421.

B. Disability evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009);  38 C.F.R. § 4.14.

The Veteran's hiatal hernia is rated under 38 C.FR. § 4.114, Diagnostic Code (DC) 7346.  Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   38 C.F.R. § 4.114, DC 7346.  A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  Id.  Finally, the maximum, 60 percent disability requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health.  Id.   

Contrary to the reduction, the evidence supports that the Veteran meets the criteria for a 10 percent disability evaluation throughout the rating period on appeal, but the criteria for a rating in excess of 10 percent for hiatal hernia have not been met.  See 38 C.F.R. § 4.114, DC 7346.  

The evidence shows symptoms of dysphagia, pyrosis, and regurgitation, but not considerable impairment of health, material weight loss, hematemesis or melena.  In the 2009 and 2013 examinations, the following symptoms were noted: dysphagia, heartburn, pyrosis, reflux, regurgitation, epigastric pain, scapular pain, and sleep disturbance.  Similarly, at the Board hearing, the Veteran reported regurgitation daily and difficulty swallowing.  

The Veteran and his wife reported weight loss prior to an unrelated hospital stay.  However, he reported gaining six pounds in three months during the 2009 examination, and the 2013 examiner found no objective evidence of weight loss.  As such, the evidence does not support material weight loss as a symptom of the Veteran's hernia.  The Veteran reported that the condition affected his general body health in that he changed his diet to try to minimize symptoms.  See VA examination April 2009; Board hearing.  The 2013 examiner noted he took daily medication to control his symptoms.  However, change in diet and daily medication do not cause considerable or severe impairment to health as required by the criteria for a 30 and 60 percent rating.  Additionally, the 2013 examiner recorded no hematemesis or melena, and the 2009 examiner noted no significant anemia or findings of malnutrition.      

In the 2009 examination, the Veteran reported arm pain, which is an additional symptom found under the criteria for a 30 percent rating.  In the Board hearing, he stated that the pain was limited to his left arm, shoulder area.  The Veteran could not determine whether the pain was from his hernia or his shoulder disability, which he reported also causes daily pain.  There is no objective evidence of arm pain associated with the hernia disability, and he has not reported pain in any other part of his body.  Moreover, the Veteran is service-connected for a left shoulder disability, and pain is considered in the rating criteria for that disability.  Without evidence explaining that the pain symptoms are separate and due to the hernia, additional compensation for pain symptoms under the hernia disability would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  

Based on the evidence, the Veteran has three symptoms listed in the criteria for a 30 percent rating but his symptoms do not match the severity contemplated by the 30 or 60 percent ratings.  See 38 C.F.R. § 4.114, DC 7346.  Thus, a 10 percent rating for hiatal hernia is most recently approximates the disability picture throughout the rating period on appeal.   

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.114.  There is no evidence of other gastrointestinal related conditions or symptoms.  See VA Treatment, VA Examinations.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hiatal hernia are fully contemplated by the schedular rating criteria.  Specifically, the symptoms of regurgitation, dysphagia, and pyrosis were contemplated by the rating criteria and compensated.  The additional symptoms of sleep disturbance, general discomfort, and dietary changes were considered, but the Veteran's overall disability picture did not meet the level of severity required for a higher rating.  Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  
   

ORDER

Restoration of the 10 percent disability rating for the service-connected hiatal hernia is granted.

A rating in excess of 10 percent for hiatal hernia is denied.


REMAND

During the February 2013 VA examination and the Board hearing, the Veteran reported flare-ups in shoulder pain and locking two to three days per week with use of his left arm.  The examiner did not address additional functional limitation during such flare-ups; an additional opinion is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Veteran also reported increased shoulder and arm pain since his open heart surgery.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his shoulder.  The examiner should measure and record the current level of disability and complete all appropriate testing.  The examiner should address the following: 

a. Range of motion testing should be conducted on the left shoulder, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  The Veteran reported flare-ups in symptoms, such as pain and locking, particularly with use of the left arm; the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  If flare ups are not reported at the next examination, the examiner must still estimate the functional impact of those reported in 2013.  

b. The Veteran reported increased pain since he had open heart surgery.  Please attempt to determine if the pain he experiences is due to his service-connected disability or due to open heart surgery.  If possible, separate additional pain and degree of limitation of motion caused by the open heart surgery.  If it is not possible to separate these symptoms to a degree of medical certainty, consider all functional loss as due to the service-connected shoulder disability. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


